DETAILED ACTION
	This communication is in response to the application filed 7/10/2019. Claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: clarification for the two from statements “pushing a new data object from to the parent node from the current edge node” is needed. Claim 14 is a system claim which is depends on claim 10 which is the method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinpeter et al. (US 11204938) in view of Vatz (US 2018/0083944).
As per claim 1, Kleinpeter et al. teaches
creating a session token including a session identifier and a current node; capturing a set of queries in a cache from a client device at the current node associated with the session identifier; receiving a request from the client for data access at a second node wherein the request includes the session identifier (col. 23, line 54 to col. 24, line 8: authorization service can generate a token that verifies or indicates that client device is authorized to access, update, download, or upload a requested content item. The token can include a device identifier associated with client device, an account identifier associated with a user account authenticated or authorized at client device, a session identifier associated with an authorized session at client device, a view context, and access permissions to identified folders… requesting content item revisions and/or updates to server file journal; figs. 14-15: sync of remote nodes and local nodes/at client device, receive/capture modification data for content items stored…or on a client device; col. 65:47-60: cache on client device); 
transferring a subset of data records from the current node to the second node, wherein the subset of data records is selected based on the session identifier and the set of queries; and granting access to the client to the second node (col. 42:13-32: the sync engine may identify a difference between local tree and sync tree and, as a result, determine that a modification of the content items at the client device has caused the server state and the file system state to no longer be in sync. The sync engine may further generate a sequence of operations for the content items stored by the content management system that are configured to converge the server state and the file system state so that they will be in sync. This sequence of operations may be transmitted to the content management system for execution; col. 16:29-31: conventional access control list is used to grant access to specified individuals that would not otherwise have access; col. 18:23-59.) Kleinpeter teaches cache on client device and clients requesting content revisions/updates etc. - See above which is equivalent to capturing a set of queries in a cache. However, Kleinpeter does not explicitly mention said limitation.
	Vats teaches capturing a set of queries in a cache at para. 233: the LDAP result set cache module stores information related to previously-searched Users, Groups, memberships and password policy in a cache, which significantly improves performance for frequently executed search queries. Each entry in the cache may represent a query object and its results. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kleinpeter and Vats in order to effectively allow user queries be executed faster and use less computer resource consumptions of transmitting data.
As per claims 2-3, Kleinpeter does not explicitly teach claims 2-3.
	Vats teaches 
wherein the current node executes the queries in the cache to create updated data records prior to the transferring step; wherein the subset of data records comprises the updated data records (para. 233: the LDAP result set cache module stores information related to previously-searched Users, Groups, memberships and password policy in a cache, which significantly improves performance for frequently executed search queries. Each entry in the cache may represent a query object and its results). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kleinpeter and Vats in order to effectively allow user queries be executed quicker.

As per claim 4, Kleinpeter teaches
sending the cache from the first node to the second node (fig. 31: moved the shared folder to user account folder and record the unmount of the shared folder; fig. 14: /bar node and Foo.txt are hierarchal sibblings in the local tree 580 sharing a common parent/root node wherein updated data are transferred between all nodes are in pull/push mode – See col. 41:43-61: using a push model where the content management system may transmit or "push" changes to the client device unilaterally; a pull model where the server sends the changes in response to a request by the client device; a long pull where the client device initiates the requests but keeps the connection open for a period of time so the content management system can push additional changes as needed while the connection is live. The client synchronization service updates the remote tree representing the server state for the content items stored by the content management system based on the modification data).  

As per claims 5-6, Kleinpeter teaches
wherein the second node initiates the transferring step when accessed by the client; wherein the second node identifies the current node based on the session token received from the client (col. 23, line 54 to col. 24, line 8: authorization service can generate a token that verifies or indicates that client device is authorized to access, update, download, or upload a requested content item. The token can include a device identifier associated with client device, an account identifier associated with a user account authenticated or authorized at client device, a session identifier associated with an authorized session at client device, a view context, and access permissions to identified folders… requesting content item revisions and/or updates to server file journal; fig. 14: /bar node and Foo.txt are hierarchal sibblings in the local tree 580 sharing a common parent/root node wherein updated data are transferred between all nodes are in pull/push mode – See col. 41:43-61: using a push model where the content management system may transmit or "push" changes to the client device unilaterally; a pull model where the server sends the changes in response to a request by the client device; a long pull where the client device initiates the requests but keeps the connection open for a period of time so the content management system can push additional changes as needed while the connection is live. The client synchronization service updates the remote tree representing the server state for the content items stored by the content management system based on the modification data).  
As per claims 7-8, Kleinpeter teaches
wherein the transferring step is delayed if there is another transfer in process; wherein the session token includes a status indicator comprising the status of the another transfer and the transferring step is executed when the status indicator identifies the another transfer as completed (fig. 34, items 897-898: the sync service is paused if the client moves contents to user account folder; col. 64:23-25: client synchronization service/transferring step can be paused while a quick start procedure is performed to efficiently bring client device up to date; col. 63:56-60: now that the transition from user specific account  to organization directory is complete on the server, content management system can send a synchronization notice (896) to client device).  

As per claims 9-10, Kleinpeter teaches
wherein the current node and the second node are hierarchal siblings sharing a common parent node and wherein data records from the current node that have been propagated to the parent node are pulled by the second node from the parent node; wherein only the data records that have not been propagated to the parent node are transferred from the current node to the second node (fig. 14: /bar node and Foo.txt are hierarchal sibblings in the local tree 580 sharing a common parent/root node wherein updated data are transferred between all nodes are in pull/push mode – See col. 41:43-61: using a push model where the content management system may transmit or "push" changes to the client device unilaterally; a pull model where the server sends the changes in response to a request by the client device; a long pull where the client device initiates the requests but keeps the connection open for a period of time so the content management system can push additional changes as needed while the connection is live. The client synchronization service updates the remote tree representing the server state for the content items stored by the content management system based on the modification data).   

As per claim 11, Kleinpeter et al. teaches
a client device configured to execute an application thereon and further configured to access one or more edge memory nodes; an input-output interface; a processor coupled to the input-output interface wherein the processor is further coupled to a plurality of memory nodes forming a hierarchal arrangement, the hierarchal arrangement including a parent node and two or more sibling nodes, wherein a subset of the memory nodes comprise the edge memory nodes (fig. 14: /bar node and Foo.txt are hierarchal sibblings in the local tree 580 sharing a common parent/root node wherein updated data are transferred between all nodes are in pull/push mode – See col. 41:43-61 and Foo.txt and Hi.doc are edge nodes; col. 33:48-52: file journal interface can update cursor and provide the updated cursor to client device to inform client device of the latest state or revision in journal for "File5" (and any other content item) as necessary; fig. 8a-b: interface 202); 
each of the memory nodes having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a query at a current edge node from the client device wherein the query includes a session token; processing the query by the current edge node (col. 23, line 54 to col. 24, line 8: authorization service can generate a token that verifies or indicates that client device is authorized to access, update, download, or upload a requested content item. The token can include a device identifier associated with client device, an account identifier associated with a user account authenticated or authorized at client device, a session identifier associated with an authorized session at client device, a view context, and access permissions to identified folders… requesting content item revisions and/or updates to server file journal; figs. 14-15: sync of remote nodes and local nodes/at client device, receive/capture modification data for content items stored…or on a client device; col. 65:47-60: cache on client device); 
returning the processed query to the client device: capturing the query in a cache at the current edge node; receiving a transfer request at the current edge node from a destination edge node; executing the query at the current node to create an updated data set; and transferring the cache and the updated data set to the destination edge node (col. 42:13-32: the sync engine may identify a difference between local tree and sync tree and, as a result, determine that a modification of the content items at the client device has caused the server state and the file system state to no longer be in sync. The sync engine may further generate a sequence of operations for the content items stored by the content management system that are configured to converge the server state and the file system state so that they will be in sync. This sequence of operations may be transmitted to the content management system for execution; col. 16:29-31: conventional access control list is used to grant access to specified individuals that would not otherwise have access; col. 18:23-59.) Kleinpeter teaches cache and the updated data set at col. 33:48-52: file journal interface can update cursor and provide the updated cursor to client device to inform client device of the latest state or revision in journal for "File5" (and any other content item) as necessary; col. 65:57-60: any blocks not found in the block cache need to be downloaded from the server either from the snap shot service which can provide a compressed version of a namespace, or incrementally from content storage service. However, Kleinpeter does not explicitly mention transferring the cache and the updated data set.
	Vats teaches transferring the cache and the updated data set at para. 64: synchronize data in IDCS with data in on-premise LDAP Cloud Cache. Cloud Gate is a component that secures access to multi-tenant IDCS microservices by ensuring that client applications provide valid access tokens, and/or users successfully authenticate in order to establish SSO sessions; para. 105: a caching cluster (storing cached objects to speed up performance); para. 113, 233: the LDAP result set cache module stores information related to previously-searched Users, Groups, memberships and password policy in a cache, which significantly improves performance for frequently executed search queries. Each entry in the cache may represent a query object and its results. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kleinpeter and Vats in order to effectively allow user queries be executed quicker.
 
As per claim 12, Kleinpeter et al. teaches
wherein the query is a write request (col. 55:28-32: add new content to a folder) comprising a new data object from the client device and wherein the operations further comprise pushing a new data object from to the parent node from the current edge node (col. 41:44-59: when the change is made on the content management system, the content management system generates modification data specifying the change made and transmits the modification data to the sync engine on the client device. For example, using a push model where the content management system may transmit or "push" changes to the client device unilaterally).  

As per claim 13, Kleinpeter et al. teaches
wherein the current edge node processes a plurality of queries by the client device and wherein the transferring step is effectuated by transferring only the updated data set to the destination edge node that does not include the new data object (col. 33:48-52: file journal interface can update cursor and provide the updated cursor to client device to inform client device of the latest state or revision in journal for "File5" (and any other content item) as necessary; col. 40:30-64; col. 65:57-60: any blocks not found in the block cache need to be downloaded from the server either from the snap shot service which can provide a compressed version of a namespace, or incrementally from content storage service).  

As per claim 14, Kleinpeter et al. teaches
wherein the transferring step is delayed if the session token includes a status indicating that a transfer is in process (fig. 34, items 897-898: the sync service is paused if the client moves contents to user account folder; col. 64:23-25: client synchronization service/transferring step can be paused while a quick start procedure is performed to efficiently bring client device up to date). Claims 15-18 claim similar subject matter as of claims 1 and 7-11 and are rejected based on the same ground of rejection as cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boccon-Gibod (US 2010/0067705) teaches at para. 79: a graph can be used to express the relationship between nodes, where link objects are the directed edges between nodes. For example, in fig. 4, the relationship between the Carey family node 408 and the Music Service node asserts that there exists a directed edge in the graph whose vertices are the Carey family node and the Music Service node; para. 779, 1119: session identifier; para. 1122: optionally generates a Cookie in order to carry information such as a timestamp, session token, or any other server-side information that will persist throughout the session; para. 847: write access to an object's value is granted if the caller has write access to the object's parent container; para. 281-283: When new content is received, e.g., at the PVR, discovery services such as those described in the '551 application enable the other devices in the domain to automatically obtain the content and any necessary links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        



3/14/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163